UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4742
JERRY LEON TUCKER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Cameron McGowan Currie, District Judge.
                             (CR-01-303)

                      Submitted: March 7, 2002

                       Decided: May 14, 2002

 Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TUCKER
                               OPINION

PER CURIAM:

   Jerry Leon Tucker was convicted of possession with intent to dis-
tribute cocaine base in violation of 21 U.S.C.A. § 841(a)(1) and
(b)(1)(B) (West 1999) and sentenced to eighty-eight months’ impris-
onment. Tucker’s attorney has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Counsel states that there are no
meritorious grounds for appeal, but raises the issues of whether the
district court erred in denying Tucker’s motion to suppress and
whether there was sufficient evidence to support Tucker’s conviction.
Tucker has filed a pro se supplemental brief asserting similar claims.
We affirm.

   We review a district court’s factual findings underlying its denial
of a motion to suppress for clear error, while reviewing its legal con-
clusions de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). In addition, in reviewing the denial of a motion to suppress,
we review the evidence in the light most favorable to the government.
United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). Under
these standards, we conclude that the district court properly denied
Tucker’s motion to suppress evidence discovered in the course of a
traffic stop.

   In reviewing a sufficiency of the evidence claim on appeal, we
must sustain the verdict if the record contains "substantial evidence,
taking the view most favorable to the Government, to support it."
Glasser v. United States, 315 U.S. 60, 80 (1942). Applying this stan-
dard, we give due regard to the fact finder’s prerogative to resolve
questions of credibility. United States v. Burgos, 94 F.3d 849, 862-63
(4th Cir. 1996). We conclude that the Government presented suffi-
cient evidence for a reasonable trier of fact to find Tucker guilty of
the possession with intent to distribute cocaine base beyond a reason-
able doubt.

   Accordingly, we affirm Tucker’s conviction and sentence. We have
examined the entire record in this case in accordance with the require-
ments of Anders and find no meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
                       UNITED STATES v. TUCKER                        3
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED